                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

MELVIN C. LEWIS,

       Petitioner,

v.                                                      Case No: 6:19-cv-810-Orl-40TBS

THE STATE OF FL, INC., STATE
ATTORNEY GENERAL, FIFTH DIST.
APPEAL VENUE, ORANGE COUNTY,
NINTH CIRCUIT, INC., ARAMIS D.
AYALA, ELIZABETH STARR, STEVE
JEWITT, KIETH A. CARSTEN,
WHITHEAD AND WILSON, J.J.
ESQUIRES, MUNICIPAL CITY OF
OAKLAND, FLORIDA, INC., ANGELA D.
CAMPBELL and ELIAS DEJESUS,

       Respondents.


                                          ORDER

       This matter comes before the Court on Plaintiff’s Motion for Reconsideration of the

Court’s Order Denying his Motion for Default Judgment Against Defendants Town

Municipality of Oakland, FL, Elias DeJesus, and Angela D. Campbell (Doc. 29).

       Reconsideration of a court's order is an extraordinary remedy and a power to be

“used sparingly.” United States ex rel. Mastej v. Health Mgmt. Assocs., Inc., 869 F. Supp.

2d 1336, 1348 (M.D. Fla. 2012). “Appropriate circumstances for reconsideration include

situations in which the Court has obviously misapprehended a party’s position, the facts,

or mistakenly has decided an issue not presented for determination.” U.S. v. Halifax

Hosp. Medical Center, No. 6:09-cv-1002-Orl-31TBS, 2013 WL 6284765, at *1 (M.D. Fla.

Dec. 4, 2013). Reconsideration is also warranted based upon: “(1) an intervening change

in controlling law; (2) the availability of new evidence; and (3) the need to correct clear
error or manifest injustice.” McGuire v. Ryland Grp., Inc., 497 F. Supp. 2d 1356, 1358

(M.D. Fla. 2007).

       “A motion for reconsideration must demonstrate why the court should reconsider

its prior decision and ‘set forth facts or law of a strongly convincing nature to induce the

court to reverse its prior decision.’” Florida College of Osteopathic Med., Inc. v. Dean

Witter Reynolds, Inc., 12 F. Supp. 2d 1306, 1308 (M.D. Fla. 1998). Parties cannot use a

motion for reconsideration to ask a district court to “relitigate old matters, raise

arguments, or present evidence that could have been raised prior to the entry of

judgment.” Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009).

       Plaintiff makes an incoherent plea for the Court to reconsider its ruling denying

Plaintiff’s motion for the entry of default judgment against the Town Municipality of

Oakland, FL, Elias DeJesus, and Angela D. Campbell. After reading the motion the Court

is satisfied that Plaintiff has failed to demonstrate any misapprehension of his position,

the law or facts by the Court. The Court is also satisfied that it did not decide an issue not

presented to it for resolution, and Plaintiff has failed to show any intervening change in

controlling law, new evidence, or the need to correct clear error or manifest injustice.

Therefore, reconsideration is not warranted, and Plaintiff’s motion is DENIED.

       DONE and ORDERED in Orlando, Florida on June 20, 2019.




Copies furnished to:

       Pro se Plaintiff
       Counsel of Record




                                              -2-
